DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The claim interpretation section and the rejections from the Office Action of 11/18/2021 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 20190377339 A1)[hereinafter “Nath”], Fulger et al. (US 20160005314 A1)[hereinafter “Fulger”], and Doyle et al. (US 20080030370 A1)[hereinafter “Doyle”].
Regarding Claims 1 and 4, Nath discloses a processing apparatus/method [Fig. 1] comprising: circuitry configured to:
collect operation mode data indicating an operation mode of a windshield wiper, the operation mode data being acquired in a vehicle [Paragraph [0054] – “FIG. 10 is a diagram of a flowchart, described in relation to FIGS. 1-8, of a process 1000 for determining a Bayesian probability of precipitation (rain) based on vehicle wiper status, vehicle jerk, vehicle sway and vehicle lateral offset. Process 1000 can be implemented by a processor of computing device 115, taking as input information from sensors 116, and executing commands and sending control signals via controllers 112, 113, 114, for example. Process 1000 includes multiple steps taken in the disclosed order.”]; and
derive a degree of correlation between the operation mode data and precipitation amount data, for the vehicle [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragraph [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”]; and
estimate a precipitation index indicating an intensity of precipitation based on the operation mode data collected from the vehicle [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragraph [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”].
	Nath fails to disclose doing so for a plurality of vehicles and that the circuitry is configured to: estimate a precipitation index indicating an intensity of precipitation based on the operation mode data collected from a first vehicle having a relatively high degree of correlation between the operation mode data and precipitation amount data as opposed to a second vehicle having a relatively low degree of correlation between the operation mode data and precipitation amount data, the relatively low degree of correlation being lower than the relatively high degree of correlation, and the first vehicle and the second vehicle being included in the plurality of vehicles; and the one of the plurality of vehicles being external to the processing apparatus.
	However, Fulger discloses the monitoring of multiple vehicles using a remote computer server [Fig. 1, server 150] to produce information regarding the presence of adverse weather conditions [See Fig. 7 and Paragraphs [0182]-[0186]] and a method for filtering out untrustworthy operation mode data generated by vehicles [Paragraph [0127] – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].  As such, it would have been obvious to determine predicted precipitation using a remote server and a network of vehicles and to only use reliable data from such vehicles when estimating the precipitation index.  Doing so would have been advantageous in that it would have produced a more accurate precipitation map for use by the vehicles.
	Nath also fails to disclose that the circuitry is configured to: change the operation mode data received from one of the plurality of vehicles based upon a vehicle speed of the one of the plurality of vehicles.
	However, Doyle discloses the alteration of windshield wiper data based on vehicle speed as part of a precipitation estimation method [See Fig. 7 and Paragraphs [0047]-[0050].Paragraph [0050] – “As just one example, the processing function 50 may qualify or further nuance the wiper speed data by correlating such data with related reported data, such as reported road speeds and temperature. Road speed, for example, serves as a secondary indicator of rain and its severity.”].  It would have been obvious to change the operation mode data based on vehicle speed in order to more accurately assess precipitation.

Regarding Claim 3, the combination of Nath and Fulger would disclose that the first vehicle having the relatively high degree of correlation is a vehicle having a degree of correlation equal to or higher than a predetermined threshold value, and the second vehicle having the relatively low degree of correlation is a vehicle having a degree of correlation less than the predetermined threshold value [Paragraph [0127] of Fulger – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].

	Regarding Claim 7, the combination of Nath and Fulger would disclose that the predetermined threshold value is set depending on a number of samples of the operation mode data [Paragraph [0127] of Fulger – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].

Regarding Claim 8, the combination of Nath with Doyle would disclose that the circuitry is configured to derive the degree of correlation [per Nath] based on the changed operation mode data [per Doyle].

Regarding Claim 9, the combination of Nath with Fulger would disclose that the circuitry is configured to estimate the precipitation index within a predetermined period for each of a plurality of unit areas [See Fig.7 and Paragraphs [0182]-[0187] of Fulger].

Regarding Claim 10, the combination of Nath with Fulger would disclose that a size of the unit areas varies depending on population density [Paragraph [0033] of Fulger – “The processing resource may be configured to modify the weather data for an area in dependence on the number of vehicles in the area for which the vehicle data is inconsistent with the weather data and/or the proportion of vehicles in the area for which the vehicle data is inconsistent with the weather data. For example, the processing resource may be configured to modify the weather data if the number of vehicles in the area for which the vehicle data is inconsistent with the weather data and/or the proportion of vehicles in the area for which the vehicle data is inconsistent with the weather data is greater than a respective threshold.”Paragraph [0058] of Fulger – “The weather-related data may be representative of a boundary of an area of weather, and the method may comprise verifying and/or modifying the location of the boundary in dependence on the vehicle data.”].

Regarding Claim 11, the combination of Nath with Fulger would disclose that the circuitry is configured to provide the estimated precipitation index data to a weather information presentation apparatus [Paragraph [0182] – “FIG. 7 shows areas 600, 602, 604 and 608 (and other similar areas) of Germany for which a storm warning is current. The server 150 determines the areas of the storm warning based upon the received weather data, and transmits weather warning data representative of those areas to PNDs or other mobile devices, for example to device 200.”].

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 20190377339 A1)[hereinafter “Nath”], Fulger et al. (US 20160005314 A1)[hereinafter “Fulger”], Doyle et al. (US 20080030370 A1)[hereinafter “Doyle”], and Salter et al. (US 20190152477 A1)[hereinafter “Salter”].
Regarding Claim 6, the combination of Nath, Fulger, and Doyle would fail to disclose that the circuitry is configured to derive the degree of correlation for one of the plurality of vehicles based only on operation mode data derived when a vehicle speed of the one of the plurality of vehicles is less than a predetermined value.
	However, Salter discloses that vehicle speed can have an impact on the accuracy of determining an amount of precipitation impacting a vehicle [Paragraph [0054] – “In a block 220, the computer 105 determines whether the amount of precipitation A.sub.w is within the accuracy range of the precipitation sensor 110. As set forth above, accuracy ranges of the precipitation sensor 110 for various vehicle speeds V.sub.s and types of precipitation are stored in the memory of the computer 105. The computer 105 can compare the amount of precipitation A.sub.w to the accuracy range of the precipitation sensor 110. If the amount of precipitation A.sub.w is within the accuracy range of the precipitation sensor 110, then the process continues to a block 240.”] and that the accuracy can be based on an upper limit that can be detected [Paragraph [0045] – “The computer 105 can be further programmed to determine a wiper speed, i.e., a speed at which to actuate the wiper 121, based on an accuracy range of the precipitation sensor 110 for a determined vehicle speed V.sub.s and type of precipitation. The accuracy range for a type of precipitation is defined as a set of values specifying amounts of the type of precipitation, the range having upper and lower bounds within which the precipitation sensor 110 is optimized to detect the precipitation, e.g., the amount of the precipitation A.sub.w and the precipitation speed P.sub.s. The bounds of the accuracy range are based on the amount of precipitation A.sub.w impacting the precipitation sensor 110. For example, the bounds of the accuracy range can be a maximum amount of precipitation A.sub.w and a minimum amount of precipitation A.sub.w impacting the windshield. In other words, the precipitation sensor 110 is optimized when the amount of precipitation A.sub.w on the windshield is within the accuracy range.”].  As such, one having ordinary skill in the art would have found it obvious to only trust operation mode data originating from a vehicle travelling underneath a threshold speed because doing otherwise could result in relying upon precipitation information which is too great to be accurately detected.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    112
    717
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lippman (US 20150203107 A1) – See Paragraph [0028].
Muehlbauer (US 20050246089 A1) – See Paragraph [0024].
Jansen (US 20160297406 A1) – ARRANGEMENT AND METHOD FOR ACTUATING AT LEAST ONE WINDSHIELD WIPER AND/OR WINDSHIELD CLEANING SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865